 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDDora! Building Services, Inc. and Abel A. 'Palma,and Juan Hernandez. Cases 31-CA-9403 and"31-CA-942014 December 1984SUPPLEMENTAL DECISON AND, ORDER -BY CHAIRMAN DOTSON AND ,MEMBERSZIMMERMAN AND DENNISOn 13 January 1981 the National Labor Rela-tions Board issued its Decision and Order sin thisproceeding,' in which it adopted AdministrativeLaw Judge David G. .Heilbrun's findings that theRespondent violated Section 8(a)(3) and (1) of-theAct by discharging employees Palma and Hernan-dez and Section 8(a)(1) by interrogating, threaten-ing, and promising benefits to several of its em-ployees. On 28 January 1982 the United StatesCourt of Appeals for the Ninth- Circuit denied en-:forcement of the Board's Order and remanded thecase to the Board for the limited purpose of -per-mitting the Respondent to cross-examine three wit-nesses regarding affidavits they submitted to theBoard. 2On 11 August 1982 the -Board remanded the caseto the judge to reopen the hearing- to permit,the re-,quired cross-examination and to issue a. supplemen-tal decision following the reopened hearing.On 30 August 1983 the judge issued the attachedsupplemental decision. The Respondent filed excep-tions and a supporting brief.The Nati•nal Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the original and Sup-plemental decisions and the record in light of theexceptions and brief and has decided to affirm the254 NLRB 1052 NLRB v Dora! Bldg Services, 666 F 2d 432 (9th Cir 1982)3 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn the initial decision, the judge found that employee Donado's testi-mony corroborated employee Palma's claim that Palma had discussedunionization of the Respondent's employees with General ManagerGamboa at a party in early September 1979 The decision also suggests,however, that Donado testified only to speaking with Gamboa at theparty about possible employment and that Donado "could not testify asto any details" of the conversation between Gamboa and Palma Therecord clearly shows and we find that Donado credibly testified that heheard Palma and Gamboa discuss unionizing at the party Contrary to thedissent, the judge in several instances did reject the Respondent's allega-tions of inconsistency in the employees' testimony and affidavits More-over, we agree with the judge that the inconsistencies that do exist areminor and do not diminish the employees' credibility as established inpart by their demeanor Nor do the minor inconsistencies render crediblethe rejected testimony of the Respondent's witnessesjudge's rulings, findings,3 and conclusions4 and toadopt the supplemental decision's recommended †disposition.- ORDERBased on the judge's decision and supplementaldecision and the entire record, the National LaborRelations Board reaffirms its Order issued 13 Janu-ary 1981 and orders that the Respondent, DoralBuilding Services, Inc., Los Angeles, California, itsofficers, agents, successors, and assigns, shall takethe -action set forth in that Order.CHAIRMAN DOTSON, dissenting.Contrary to my colleagues, I cannot adopt thejudge's credibility findings in this case.Iii crediting the testimony of employees Palmaand' Hernandez, the judge indicated that he gave"major weight" to demeanor because of the prob-lems which he considered inherent in the transla-tion, of testimony. The judge quoted extensivelyfrom law review articles analyzing the difficultiesof translation, and he concluded that "the entiremechanism of interpreting a witness' answers isopen to some question." The judge noted the nu-merous, inconsistencies in the employees' testimony,but he attributed those inconsistencies to complica-tions created by "the translation patterns of onelanguage into another."Even accepting the premise that there are inher-ent difficulties in translation, I conclude that thejudge's lengthy discussion of these difficultiesmisses the mark. What is most apparent from thetestimony of Palma and Hernandez is not that theymisinterpreted or failed to understand the, questionsbeing asked, but that they were unable consistentlyto remember the significant events which tran-spired in this proceeding. Subtle differences ofmeaning surely arise during translation, but thosedifferences have no relation to the question ofwhether a witness has the ability to remember aparticular event. In my view, the judge's heavy4 In the supplemental decision, the judge reaffirmed his conclusion thatthe Respondent interrogated employees in violation of Sec 8(a)(1) Theonginal decision, however, did not clearly identify those unlawful inter-rogations The record discloses the following unlawful interrogations (1)several days before 20 September 1979 General Manager Gamboa askedemployee Ramiro Aleman if he had signed a union card, (2) on or about13 September 1979 Gamboa asked employee James "what we thoughtabout the union", and (3) on 20 September 1979 President Alan Floreaasked a group of assembled employees if they had signed union cards andif they knew those cards belonged to the Union We note that the inter-rogations occurred against a background of other unfair labor practicesand that there is no evidence the interrogated employees had openly pro-claimed support for the Union See generally Rossmore House, 269 NLRB1176 (1984) Member Zimmerman, who dissented in Rossmore House,does not rely on that case, although he agrees with his colleagues thatthese interrogations violate Sec 8(a)(1)273 NLRB No. 69 DORAL BUILDING SERVICES455emphasis on the difficulties of translation is not dis-positive of the issues in this case.Apart from the issue of translation, I am not per-suaded by the judge's reliance on demeanor. TheBoard has recently emphasized that "the invocationof the demeanor factor is not a substitute for acomplete review and analysis of all the record evi-dence." The judge set forth the employees' nu-merous 'inconsistencies, but instead of analyzingtheir testimony he simply stated that the inconsist-encies were of "insufficient significance" and thatthe ,Respondent's contentions were "most sterile."In addition, the judge labeled Palma's 'extensivememory lapses as "personal musings during an ex-traordinary experience not fully understood as topurpose." The judge has simply obfuscated theissues, and I see little to distinguish his conclusionalstatements from the failure of the judge in JewelBakery to analyze the "internal ambiguity" and"confusion" of the testimony of a credited wit-ness. 2In view of the foregoing, I would reverse thejudge's credibility resolutions. As the judge noted,those findings were crucial to the General Coun-sel's prima facie case, and consequently I woulddismiss the 8(a)(3) and (1) allegations with respectto Palma and Hernandez.1 Jewel Bal4ty, 268 NLRB 1326 (1984)2 268 NLRB 1326SUPPLEMENTAL DECISIONDAVID G. HEILBRUN, Administrative Law Judge Fol-lowing hearing on an 8(a)(1) and (3) complaint in May1980, the Board issued its Decision and Order (254NLRB 105) on January 13, 1981, adopting conclusionsthat certain unfair labor practices had been committed byRespondent and expressly finding no basis to disturb cer-tain credibility findings._made in the decisional process.Thereafter on January 28, 1982,, the United States Courtof Appeals for the Ninth Circuit rendered an opinion(666 F.2d 432), denying enforcement of the Board'sOrder and remanding the case with directions to reopenthe record and permit Respondent a described measureof cross-examination. The Board accepted the court'sremand after duly considering the matter and, on August11, 1982, issued its Order reopening the record to permitcross-examination in reference to the affidavits of AbelPalma, Juan Hernandez, and Isaias Donado on the basisof official English language translations of preheanngSpanish language statements.Pursuant to this reopening and remand Order of theBoard, the matter was set for further hearing on April 5,1983, at Los Angeles, California. This transpired witheach of the three named individuals being cross-exam-ined by Respondent respecting their original testimony inMay 1980, based on official English translations of theirinvestigatory affidavits as originally written in Spanishand in that form attested thereto Following this thematter was reopened on June 2, 1983, at which timeBoard Agent Frank Kazsimer, the person investigatingthe unfair labor practice charges on which the complaintissued, was examined by Respondent concerning his affi-davit-taking practices with foreign-speaking witnesses,and in particular reference to a witness response ofDonado that notwithstanding the typical jurat to his ownSpanish language statement he could not, in fact, readSpanish.On the entire record 'as now made, my observation ofwitnesses, and consideration of the General Counsel'soral summation made on June 2, 1983, as well as Re-spondent's postheanng brief, I make these further find-ings, conclusions, and recommendationI. FULFILLMENT OF COURT REMANDA IntroductionIn writing its opinion the Ninth Circuit noted thatsince "no one at the hearing understood Spanish" aproper cross-examination was rendered "impossible andunhelpful to a Judge charged with, making credibility de-terminations." It was this factor which led the court torequire that "Official English translations of the originalSpanish statements should be prepared". and furnished inconnection with reopeningThe reality of this proceeding, as would be expected ina modern polyethnic urban setting, is that language com-prehension of persons involved had adumbral character-istics This is exemplified by the situation of RamiroAleman, a witness for the General Counsel whose origi-nal testimony covered 46 pages of transcript Aleman'stestimony was 'assessed in my original decision, and hewas specifically named as a "credible" witness' insofaras merits of- the case were concerned. Aleman testifiedthrough an interpreter and initially negated any under-standing of English (Tr. 188), but later modified this tosay that he understood "A little bit" (Tr. 206). Thisraises the obvious ,question of how this "little bit" ofcomprehension manifests in the thought processes of anindividual as he functions on the witness stand beingasked questions about events of the past, and is a matterin harmony with my observations and those of counsel.Respondent expressly sought to have the record reflectthat Aleman "was responding to the question prior to itbeing translated" (Tr 167), while the General Counselboth expressly agreed to "making that representation"and further observed that Aleman "begins to answersome questions prior to the time the translater has com-pleted the interpretation" (Tr 191). I am on record asagreeing that Aleman "does seem to be anticipating someof these questions as though he has some command ofthe language [and] seems to understand the thrust ofThe pattern of Aleman's testimony was the same as Palma, Juan Her-nandez, and Donado, inasmuch as Respondent requested preheanng state-ments and was provided the Spanish version and unaficial English trans-lation (Tr 175-175) Following Aleman's testimony a return of this mate-rial was requested by the General Counsel ,(Tr 268) Nevertheless Re-spondent has not apparently included Aleman in its arguments to theNinth Circuit, nor was his situation treated in the court's opinion 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome of [Mr. Kaplan's] questions, or part of them. It'sone of these gray areas." (Tr. 167). And for this reason Iasked the interpreter to instruct him "simply tb hold hisanswer until he has heard the question in Spanish" (Tr.167). This highlights the problem of dual-language com-prehension at a given moment in time, separate and apartfrom the question of whether and to what extent an indi-vidual has increased (or decreased) such comprehensionwith the passage of time, and at a later point being ques-tioned, again through an interpreter, about claimed in-consistencies in his or her previously translated testimo-ny.A further matter of significance is that during investi-gation and pretrial of an unfair labor practice case a wit-ness (Palma being an example) is questioned at differentpoints in time, for different purposes, and by different in-dividuals. Initially such interrogation is to ascertainwhether sufficient evidence exists in support of thecharge for issuance of complaint in the matter. Once thisthreshold point is passed, the Government is adyocatingallegations of the charge and preparing its witnesses ac-cordingly. Thus Palma was twice interviewed by Kaz-simer and had his responses reduced to a version record-ed in his native language. However, he was subsequentlyspoken with by trial counsel about factual circumstances(Tr. 1042-1043), and he expressly recalled that this in-volved "different" questions. In this general contextsome observations are in order, both from the standpointof common experience and as focused on in literatureconcerning this phase of jurisprudence.B. BilingualismRoberto Tschudin authored an article: posing the ques-tion of whether a Federal court could impart the bestkind of justice in Puerto Rico, a Spanish society. Theanswer, so termed by the author, "as I learned, is no."Essence of this article was a proposal for an intricate for-mula based on language fluency Of defendants and coun-sel insofar as the United States Distnct for the District ofPuerto Rico was concerned, with proceedings that mightbe conducted in Spanish, English, or in both languagesIn developing this' idea the author pointed to a learnedstudy which had identified "three kinds of bilingualism"relative to the Spanish language. The least fluent type istermed "incipient Bilingualism," and attaches to a popu-lace other than "upper strata of . . . society" or "Eng-lish-speakers, particularly those in the middle class." Theresultant "large number" of persons to whom this sort of"pidgeon English" pertains are described as "incapableof forming complete sentences in English." In this con-text the author posits that "[u]se of interpreters delaysproceedings, is rarely perfect, and interferes with effec-tive cross-examination." Tschudiri, The United States Dis-trict Court for the District of Puerto Rico: Can an Englishlanguage court serve the interest of justice in a Spanish lan-guage society?— 37 Revista Del_ Colegio de Abogados dePuerto Rico 41-86 (Feb. 1976).It has also been observed as part of fundamental"Problems of Interpreting and Translating" that "Inter-preting or translating ,a foreign language is a complextask.. Some nuances of language may escape all butexpert linguistic interpreters." This article2 also noted:In this country, numerous external and individualfactors result in wide varations in the Spanish andEnglish a person ultimately learns to speak._ Such_factors include the amount of education received ineither language and the extent to which a family be-comes, acculturated into . American society. Socialand financial problems beyond individual controlcan also affect the amount of education and accul-turation attained.Wholly distinct from linguistics are personal con-siderations such as pride and a desire to save face orfamily honor. These are frequently strong culturalaspects which can inhibit many from requesting aninterpreter in court or from seeking other legalhelp. This presents a problem for those who mustsupervise interpreter personnel, since interpretersthemselves may be too proud or too embarrassed todeclare that they are unable to translate a givenword or phrase It is much easier to bluff or to passover the matter. After all, who will know? Inter-preters are usually the only bilingual: persons in thecourtroom.Among the uneducated, especially in the South-west, a mixture of English and Spanish words hasevolved which cannot be understood in any Span-ish-speaking country and' which can present a prob-lem for many interpreters.In a general sense this writer believed that (AttorneysGuide, supra at 472-473):Interpreting is not a mechanical substitution ofwords in one language with their verbatim equiva-lent in another. . . An extensive vocabulary and asure grasp of the meaning of words is necessary totranslate scientific, technical, or legal transactions.Less obvious to many is that a similar linguistic skillis necessary to translate slang, dialects and everdayidiomatic expressions. Such linguistic elements existin every language They pose a special problem forthe courts because most courts are not prepared toevaluate the competency of interpreters with theseelements in mind.These observations are but a prelude to a second trou-bling aspect insofar as ferreting out what a person hasseen, heard, or generally experienced as a matter ofmature adult awareness. The aspect is directly that of thelink that is provided by interpreters in an administrativeproceeding such as this, or for that matter in any generallegal setting.C. InterpretersThe fundamental quality of conveying the essence ofwhat an individual has once heard is compounded when2 Attorneys Guide to the Use of Court Interpreters, With an English andSpanish Glossary of Criminal Law Terms, 8 U Cal, Davis L Rev 471 at476 (1975) DORAL BUILDING SERVICES457the experience was in one language and it is to be evalu-ated by its attempted translation into another. This wasexactly the theme of a recent article in which the follow-ing passage appears:Of course it does not follow, once a non-Englishspeaker is provided with the services of a compe-tent interpreter, that his chances in the courtroomsituation are now as good as his English speakingcounterpart. Nothing could be further from thetruth. . . . The frailties of any evidence or argu-ments are so much more readily grasped when oneis hearing them directly in one's own language.[Crouch, Interpreters, Translators and Legal ServicesToward a Better Understanding, 55 Law Journal Institute264 (1981)1 It also has been noted how it is "impossible"to equalize the position enjoyed by an English-speakingwitness with a non-English-speaking one, because whenthe latter is "assisted by a competent interpreter [lan-guage], chameleon-like at its inception, may lose many ofits fine distinctions when filtered through the additionalmedium of an interpreter." (The Right ..to an Interpreter,25 Rutgers L. Rev. 145 (1970L1971).)This conundrum goes even deeper as reflected in thisinsightful quotation:Yet behind the questions of competency of the in-terpreter and the quality of the interpretation liesthe question of what the [witness] heard and agreedto . . . The trial record often reveals almost noth-ing of what an interpreter has in fact communicatedto the defendant or whether the defendant has un-derstood.[Safford, No Comprendo: The Non-English Speaking De-fendant and the Criminal Process, 68 J. Criminal Law &Criminology 15 (1977).] Relatedly, another authoritativepublication has identified and evaluated, -"19 major dia-lectal forms of Spanish and numerous minorforms. . . . It is very important for the interpreter toknow the context within which the translation is made.Words, of course, change meaning within given con-text." (Rainof, How to Best Use an Interpreter in Court,55 Cal St. B. J. 196 (1980).)In summation the entire mechanism of interpreting awitness' answers is open to some questions, and this iscompounded when it is further realized that the "offi-cial': English language translations of this proceedinghave been completed by a person not necessarily sharingthe same etymological, semantic, or idiomatic frame ofreference as the guiding court interpreter.33 In the instant case a replacement interpreter was obtained during theve6 course of cross-examining Palma at the original trial, when Illnessprevented continuation by the one that had translated up to that point forSpanish-speaking witnesses (Tr 395) Aside from the fact that the notionof "so-called literal or stnct method rather than a paraphrasing ofwitnesses' answers" was structured for the replacement interpreter afteroff-the-record conferring with counsel (Tr 396-397), there is total uncer-tainty about whether the second interpreter had a parallel level of com-munication with Palma or later witnesses, as compared with the first In-terpreter This concern is exactly at the root of what was written in theRamof article, supra, where the author followed his point with an exam-ple about an "interpreter [being] replaced in the afternoon sessionD. MethodologyFor these reasons I have given major weight to de-meanor characteristics of the several witnesses cross-ex-amined pursuant to the court's remand. This is not toinfer that literal disparities, or unexplained aspects of tes-timony, as set forth in the record itself, are not fully con-sidered. It does mean, as harmonized in another writing,4that the palpable effort at speaking truth has been fullyassessed in the overall factfinding process.II. CONTENTIONS'The nature of this supplemental proceeding is suchthat Respondent's contentions are set forth in advance ofthose by the General Counsel. This is so because Re-spondent marshaled its arguments more comprehensivelyand the General Counsel's role is essentially a responsiveone, plus that the original trial attorney is no longeravailable to the Government.A. Respondent's ArgumentHere it is asserted that the testimony of Palma andJuan Hernandez should not now be credited. As to thesewitnesses it is argued, respectively, that their testimony is"rife" and "riddled" with contradictions, inconsistencies,and omissions. In support of these assertions Respondentpoints out various aspects of their testimony as given onApril 5, 1983. With respect to Palma, Respondent'spostheanng brief 'on remand makes these detailed obser-vations (transcript references and footnotes omitted):At hearing, Palma testified that his cousinDonado was present when he had a conversationwith Gamboa in September, 1979, during whichGamboa allegedly promised him certain benefits ifhe gave up his support- of the Union. However,after twice reading over his pre-trial afidavit he wasunable to point to any reference to Donado, andhad to admit to the omission Nevertheless, he ada-mantly claimed that he told the Board agent whotook the affidavit that Donado was with him whenhe spoke to Gamboa. Palma did concede that theagent had him read the affidavit over before hesigned it, and told him that he could make changesand additions to it. He attempted to explain his fail-ure to add Donado to the affidavit by saying thathe must have forgotten to tell the agent thatDonado had been omitted.In his affidavit, Palma stated that during the con-versation with Gamboa he understood that he wasbeing offered certain benefits, "so that I wouldleave the Union, Gamboa did not say it with wordsbut that was how I understood it." [Emphasisadded.] And he confirmed this by his testimony atthe reopened hearing. However, this is in directconflict with Palma's testimony in the initial hear-ings that Gam boa said; "that in LA they were going to4 Here the emphasis was noted as importance of "Atttentive[ness]to the [witness] manner of testifying and link it with the English transla-tion afterwards" (Comment, Trying Non-English Conversant Defendants:The Use of an Interpreter," 57 Or L R 549 at 552 (1978) ) 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDget a building, and that he would give it to me so thatI could make more money. But that I should stopgoing back and forth to the Union." [Emphasisadded.] When asked to explain this conflict, Palmaanswered, "Maybe it's something that I forgot."Pressed as to -what he forgot, Palma said,,"It's beenso long ago So much time." Finally, Palma at-tempted to rationalize his different responses byclaiming that he didn't actually understand the ques-tion asked of him in the prior hearings.•At hearing, Palma testified that he told Gamboathat he "could not back off from the union, becausemy co-workers had elected me to go pick up thosecards." But this does not appear in his pre-trial affi-davit. Palma's only explanation for this omissionwas that it "could have been something that Iforgot."In his affidavit, Palma averred that other than theconversation he had with Gamboa in early Septem-ber, 1979, "I was not interrogated, nor did I talk tothe supervisors about the union" Yet he testified atboth the initial and reopened hearings that he hadnot one, but three conversations with Gamboaabout the Union. When this inconsistency waspointed out to him, Palma claimed that he recalledtelling the Board agent who took the affidavii aboutall three conversations. But pressed on this point, he_ backed off and testified, "I don't recall very well ifI told him." Palma's explanation for not telling theBoard agent about all three of the supposed conver-sations was, once again, that he forgot.At hearing, Palma testified that he had two con-versations with his supervisor Ruben Hernandezabout the Union. But these conversations are not re-flected in his pre-trial affidavit. Asked to explainthis omission, Palma cryptically answered,_ "If I canrecall, perhaps I thought that it wasn't important."Upon further examination, Palma responded, "Idon't recall I am very confused." Finally, Palmafell back upon what had become his standardanswer: "Forgot. Perhaps I forgot."At the initial hearing, Palma testified that he hadtwo conversations with supervisor Oscar Sanabnaabout the Union. However, at the reopened hearinghe was only able to recall one of these conversa-tions. And no such conversations were mentioned inhis affidavit. Once again, Palma's only explanationfor this omission was, "Perhaps, something that Iforgot. I don't remember."In his pre-trial affidavit; Palma stated that onSeptember 10, 1979, when he and Ruben Hernandezwere found in an office looking at magazines duringworking time, "Gamboa only told me that he or-dered Ruben to do something with me Gam boa didnot say anything about a warning . . . ." [Emphasisadded.] And he confirmed this by his testimony atthe reopened hearing But at the initial hearings,Palma testified that Gamboa told him that "he hadgiven Ruben Hernandez an order so that he could giveme a warning" [Emphasis added.] When asked toexplain this contradiction, Palma's only answer was,"I can hardly recall well. I don't recall that I don'tfecal]."During the initial hearings, Palma testified thaton September 10 Rub-en Hernandez told him that hehad been ordered by Gamboa to prepare writtenwarning notices for both himself and Palma. How-ever, this is not mentioned in Palma's pre-trial affi-davit. Queried about this omission, Palma's only re-sponse was "I don't recall why I didn't mention it."According to Palma's affidavit, on September 17,1979, Gamboa told him that he was fired. Thatsame night, Gamboa also told Ruben Hernandez toprepare a warning notice for Palma. At the re-opened hearing, Palma testified that he was toldthat he was fired before Gamboa directed that awarning be written. But in the initial hearings,Palma had testified that he was fired after Gamboatold Hernandez to write the warning. Palma tried toexplain away this inconsistency by saying that per-haps he hadn't been asked about the order of events• when he was originally called to testify. However,it was pointed out to him that he had been askedthat very question. Again 'asked to explain the in-consistency in his testimony, Palma answered, "Itcould be, because up to this date I don't recallwell." Pressed to explain further, Palma could onlysay, "I need words at this moment in order to ex-plain."At the reopened hearing, Palma testified that herefused to sign the warning that Ruben Hernandezprepared on September 17. However, he didn't tellHernandez Why he wouldn't sign it But at the ini-tial hearings he testified that he told Hernandez thathe wouldn't sign because "I did not see any reasonfor them to fire me" Questioned about this incon-sistency Palma stated, "I don't recall well. If wasMr. Hernandez. I don't recall."According to Palma, after he refused to sign thewarning notice prepared by Hernandez, Gamboa di-rected that he be given a second warning notice. Sohe actually received two notices on September 17,both of which he refused to sign. Yet at the initialhearings he had testified that he was only given onewarning notice on his final day of work Whenasked to explain why if he was given two warningshe only testified to one of them, Palma's responsewas, "I forgot I forgot."The comparable. observations with respect to JuanHernandez are.In his pre-trial affidavit, J Hernandez stated that,"I was never given any warning about my work.Gamboa told- me once that I was a goodworker . . ." at the reopened hearing, J. Hernan-dez confirmed that he was only complimented byGAmboa on one occasion. And yet at the initial'hearings he testified that he was thus praised two orthree times. Asked to explain this inconsistency, J.Hernandez first claimed that "In the statement, itdoesn't exactly indicate that it was Just once"However, the official translator of the proceedings DORAL BUILDING SERVICES459-contradicted this, stating that the original Spanishlanguage affidavit reflected that Gamboa made thestatement attributed to him by J. Hernandez justonce. Hearing this, J. Hernandez said, "when theyasked me about that in my statement, I told themonce. Now, when I gave testimony, I recalled thatone time, and the other times." Of course, thisdoesn't explain his original answer at the reopenedhearing that Gamboa only praised him once.When he gave his affidavit, J. Hernandez wasunable to remember when he had been praised byGamboa. But at the initial hearings he testified thatthis occurred a few days before his transfer. And hetendered no reason whatsoever for his spotty recol-lection.In his affidavit J. Hernandez quoted Florea assaying that, "If the union wins, you will lose yourjob." At hearing, he testified that Florea also said,"that they could get other buildings, in other places,and would not give us any jobs." But this is not 're-flected in the affidavits. When questioned about thisomission, J. Hernandez first answered, "Becausethey didn't ask." Then he conceded that the Boardagent who took his affidavit had asked him aboutwhat Florea had said And he sought to explain theomission from his affidavit by claiming that "at thatmoment I didn't remember." However, when -quer-ied about what had happened between the time hegave his affidavit and the time he originally testifiedwhich had helped him to remember additional"facts," J. Hernandez could only say, "I started re-membering more things."• In his pre-trial affidavit, J. Hernandez said thaton his final day of work he sat down in a chair andfell asleep. When asked at the reopened hearing ifhe hadn't actually lain down on a sofa, J. Hernan-dez said, "No." Pushed on this matter, he 'concededthat he wasn't certain if it was a chair or' a sofa.But, he was sure that he wasn't laying' down. How-ever, at the initial hearings he testified that he "laiddown in a sofa and I fell asleep." J. Hernandez triedto explain this inconsistency saying, "I didn't thinkthere was much of a difference."In his affidavit, J. Hernandez stated that Gamboasaid nothing to him when he found him asleep andawakened him. And, h† confirmed this at the re-opened hearing. But at the initial hearings, he testi-fied that Gamboa asked him what happened whenhe woke him up. J. Hernandez explained this incon-sistency by claiming that he simply didn't recallGamboa saying anything when he gave his affida-vit. Yet, he offered no explanation at all for thechange in his testimony from the initial to the re-opened hearings.B The General Counsel's ArgumentHere the assertion that original credibility findingsshould be adhered to is summarized under four principalarguments made in this regard. As orally delivered uponclose of the hearing these were:First, although Respondent has pointed to anumber of instances wherein Palma testified at the1980 hearing herein to facts which did not appear in'circumstanceaffidavits, the Board has held that suchcircumstance does not constitute a sufficient basisfor impeachment.It is common for a Board agent to fail to askquestions while taking a statement which questionsare later asked by a field attorney during trial prep-aration. And sometimes witnesses recall for the firsttime on the stand matters previously forgotten. SeeCivic Center Sports, 206 NLRB 428 at 431; Intl.Union of Electrical Workers, Local 601 (WestinghouseElectric Corporation), 180 NLRB 1062 at 1066.Secondly, although Respondent has pointed to anumber of instances of discrepancies or inconsisten-cies between witness testimony and the presumablycorresponding pre-trial affidavit, most of these in-stances involve minor variances, such as for exam-ple, whether Gamboa told Juan Hernandez that hewas a good worker, once or two or three, times, andwhether at the 'end of his shift on September 25th,1979, Juan Hernandez fell asleep on a chair or asofa. And where the discrepancy is of that type theBoard has held it to be too minor to vitiate a wit-ness' general credibility. See Federal Copper & Alu-minum Co., 193 NLRB 819; Westinghouse ElectricCorporation, supra.Thirdly, Respondent pointed to one major dis-crepancy between Palma's 1980 testimony and his1979 pre-trial affidavits. In this connection, Palmatestified tht Gamboa told him‡I emphasize "toldhim"‡quote, "In Los Angeles they were going toget a building and that he could give it to me sothat I could make more money, that for me to stopgoing at the union in relation io the union."In his affidavit, Palma said that when he talkedwith Gamboa at his home in September 1979, heunderstood that Ganiboa was offering him benefits,such as a new building in Los Angeles, so that hewould mit support the union. And Gamboa did notsay it in so many words, but that's how Palma un-derstood it.However, in affidavit inconsistent with subse-quent testimony is not completely dispositive of thecredibility issue, particularly where as here the affi-ant did not draft the statement and failed to give itclose scrutiny before signing it. See Trailways, Inc.,237 NLRB 654.In this, connection, it need hardly be mentionedthat the witnesses here were nowhere near as so-phisticated as the lawyer who was cross-examiningtheni.Moreover, major discrepancies may be resolvedon the basis of a comparison of demeanor on thestand as between the witness who testified inconsist-ently with his affidavit and the witness who testifiedcontrary to the testimonial version of the inconsist-.ent witness. See Mangurian's, Inc., 227 NLRB 113.Such comparison of demeanors may, well serve asthe basis for concluding that the discrepancy or in- 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsistency was the result of a faulty memoryrather than a deliberate effort to conceal the truth.Moreover, a witness may properly be generallybelieved notwithstanding that he is somewhat con-fused in his testimony on particular items. See Maxi-mum Precision Metal Products, 236 NLRB 1417.Fourth, although Palma, Juan Hernandez, andDonado were generally unable to explain why therewere some inconsistencies between their 1980 testi-mony and their 1979 affidavits, such inability shouldnot be held against them: Even sophisticated per-sons may be hard put to articulate their motivations,and the witnesses here were in particular difficulty be-cause of the differences in language' and the use of dif:ferent translators or -interpreters at every step in theBoard's procedures. [Emphasis added.]III. ANALYSISThe perspective of this case must . remain firmly inmind for purposes of assessing what has been educedduring the principal remand hearing. This'perspective in-cludes the fact that pure timing of discharges at issuewas a factor in inferring unlawfulness to Respondent'sactions, that Gamboa as a significant figure in the event-ful employment dynamics of September 1979 had, delib-erately but inexplicably, set out to "catch" at least Palmain an offense, and that Gamboa's own credibility was ex-tremely poor both as a matter of demeanor and as con-" tradicted by Respondent's own witness Miguel Murillo.A. Pa/ma's TestimonyRegarding the omission from Palma's pretrial affidavitof any reference to Donado being at the Gamboa homein early September 1979, I find insufficient significanceto this standing alone or as an aggregate matter withother details to which Respondent points. Trailways, Inc.,237 NLRB 654 (1978) This evaluation also applies to thematter of whether Palma had told, Gamboa how hewould not back off from supporting the Union becausehis coworkers were counting on him to take this lead. Itsimilarly applies to the matter of how many conversa-tions Palma had about the Union with both Ruben Her-nandez and Sanabria, the supervisor for another building.Finally, I also, apply the same evaluation to the point ofwhether on September 10, 1979, Ruben Hernandez hadbeen ordered by Gamboa to prepare certain writtenwarnings.Regarding the exact mode of how Gamboa communi-cated an enticement that if Palma forsook the Union hewould obtain a more beneficial assignment to a newbuilding to be maintained, Respondent has raised little ofsubstance at Which to point Palma's prehearing affidavit(as officially translated) and his original testimony aremerely a routine synopsis of the gist of what he crediblyrecalls being outlined to him by Gamboa during party at-mosphere The claimed "rationaliz[ation]" wherebyPalma supposedly commented on his "differing re-sponses" of the time cannot be taken as more than an un-sophisticated attempt to respond about something whichthe individual only dimly comprehends. This specificarea was one that I termed an "extremely fine distinc-tion" at the remand hearing, and I find nothing in the la-borious cross-examination of Palma on the point whichcasts doubt on his general credibilityIn regard to the number of Conversations had withGamboa that were relevant to issues of this case, Re-spondent notes that Palma's prehearing affidavit states, inessence, that he had only one such conversation withGamboa. However, the context of this statement is thatit is part of a discretely marked paragraph with a timeframe "beginning" in September 1979, whereas Palma ul-timately testified, as expectably so after pretrial witnesspreparation, that he recalled earlier conversations of 1 to2 months prior to the September time period. Thus nei-ther in a literal or likely sense has Palma been shown tobe inconsistent on the point.In regard to whether or not Palma had inconsistentlyfirst testified that- he was told of being fired afterGamboa told Ruben Hernandez to write a warning andthen at the remand hearing testified that advice of beingfired occurred before, I find this entire subject area to beonly an illusory point that Respondent has constructedon an erroneous premise. Palma's original testimony wasplainly that Gamboa told Ruben Hernandez to make awritten notice "after" Gamboa told him he was fired- (Tr. 230), which conversely establishes that such advicewas, as Palma reiterated on April 5, 1983, before the di-rective that he receive such a warning. Respondent's ref-erence to transcript page 393 on this point is insufficient,for the responses there to questions as posed are incon-clusive to establish any later inconsistency.-As to circumstances surrounding the warning noticegiven Palma on September 17, 1979, I find little signifi-cance to any discrepancy of recall insofar as whether hefaced one or two notices that day, or whether he actual-ly uttered a refusal to sign one from Ruben Hernandezversus his testimony being taken only as a personal valuejudgment with respect to the distasteful termination fromemployment that had materialized.Thus, none of the points raised by Respondent are suf-ficient to shake the essential veracity of Palma's testimo-ny. Federal Copper & Aluminum Co., 193 NLRB 819(1971). The overriding consideration is that of demeanor,for at all stages he impressed me as one vouching thetruth and his frequent lapses into confessing forgetfulnessduring the searching, if not scathing, crosexamination istaken only as personal musings during an extraordinaryexperience not fully understood as to purpose, and com-plicated by the translation patterns of one language intoanother. On this basis I reaffirm my belief that Palmarendered credible testimony in regard to the essentiallyimportant issues on which an inference of unlawful dis-crimination was drawn.B. Juan Hernandez' TestimonyThe first point made by Respondent here is that theprehearing affidavit . refers to praise from Gamboa"once," while testimony referred to several such in-stances as subsequently recalled by the witness This is avariation of only the slightest moment affording noreason to doubt the essentials of other testimony. A simi-lar outlook obtains insofar as cross-examination at the DORAL BUILDING SERVICES461remand heanng produced a minor refinement in whatJuan Hernandez remembered in expanding on remarksmade by Florea (as interpreted by Gamboa) during an in-terrogation in mid-September 1979.! find nothing unusu-al about this witness testifying in fuller detail about suchan episode, particularly because it was specifically al-leged as an 8(a)(1) violation in the complaint Predictablythe General Counsel would attempt to enlarge on thesupporting witness' version of the incident, and this in es-'sence is all that Juan Hernandez has done in crediblyhaving "remember[edj more things.",The only other subject pointed to by Respondent hereis that of circumstances when, on September 24, 1979,Juan Hernandez fell asleep on an article of furniture andwas awakened by Gamboa. Considering the remotenessof these details to issues of the case, coupled with a natu-ral uncertainty when sleep or drowsiness has affected anexperience, I discount any claimed significance to whatRespondent argues as inconsistencies in this regard.Essentially Respondent has a most sterile basis to con-tend that basic credibility findings respecting Juan Her-nandez should be varied, and with a repetition of satis-factorily impressive demeanor on his part during theremand hearing I am not influenced to reach anychanged outlook for this witness.6C. The Record as a WholeSection 10(c) of the Act provides that the Board mayproperly find unfair labor practices to have been engagedin "upon the preponderance of the testimony taken."This associates to Section 10(e) and (0 in which suchfindings shall be conclusive "if supported by substantialevidence on the record considered as a whole." -On June 15, 1983, the United States Supreme Courtissued its opinion in NLRB-v. Transportation ManagementCorp., 462 U.S. 393 (1983) This holding reversed the5 Respondent did not assert in its brief that the testimony of Donado,as given at the remand hearing, contained contradictions, inconsistencies,or omissions as would warrant discrediting him in any material regardFirst Circuit Court of Appeals, resolved decisional con-flicts among the courts of appeals and relatedly approvedthe Board's 1980 decision in Wright Line, 251 NLRB1083 (1980). To the extent that Respondent may nothave had the benefit• of this recent opinion in briefing theinstant matter, I observe that the reaffirmed credibilityfindings establish a prima facie case which it is the Gen-eral Counsel's burden to prove, and that in such a situa-tion it is proper to require an employer seeking to avoidsuch a conclusion that it meet or neutralize such a show-ing by "demonstrating by a preponderance of the evi-dence that the worker would have been fired even if hehad not been involved with the Union." TransportationManagement, supra. Respondent has not done so in thissituation for the very reason that evidence as a wholeshows hostility toward union activities among its em-ployees, and that it seized upon implausible reasons toeffect the discharge at issue. Respondent has not, there-fore, met its burden of persuasion, and on the contraryits affirmative defense does not elevate from merely apretext level. Since the protected conduct of Palma andJuan Hernandez was a substantial or motivating factor inthese adverse actions, and Respondent has not shownthey would have nevertheless resulted, both dischargesremain violative of Section 8(a)(3) as originally found bythe Board on the Wright Line doctrine as now settled bythe Supreme Court's construction of the statute.DispositionHaving reaffirmed my original credibility findings inthis matter, I again reach the same conclusions of law aspreviously made and adopted by the Board, determiningnow that Respondent take the remedial action set forthin my original recommended Order.66 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses